IN THE SUPREME COURT OF THE STATE OF NEVADA


                    DONALD ALT,                                               No. 85568
                                             Appellant,
                                  vs.
                    TAHOE-RENO  INDUSTRIA     L CENTER,                       FILED
                    LLC, MANAGING MEMBER; NORMAN
                    PROPERTIES, INC.; L. LANCE                                 NOV      Ü 2022
                    GILMAN COMMERCIAL REAL                                    ELIZABE   A. er;CANN
                                                                          C       OF        ,4E O
                    ESTATE SERVICES INC., PRINCIPLE,
                    DIRECTOR AND EXECUTIVE,
                    LEONARD LANCE GILMAN; NORMAN
                    PROPERTIES, INC., CHIEF
                    EXECUTIVE OFFICER, CYNTHIA
                    GAGLIANO; AND SECRETARY, DON
                    ROGER NORMAN,
                                        Res • ondents.

                                         ORDER DISMISSING APPEAL

                                This is a pro se appeal from a district court order granting a
                    motion to dismiss and from an "Order Denying Plaintiff s Amended Default
                    and Request for Default Judgment Hearing." First Judicial District Court,
                    Storey County; James Todd Russell, Judge.
                                Review of the notice of appeal and documents before this court
                    reveals a jurisdictional defect. The order granting the motion to dismiss is
                    not a final judgment appealable under NRAP 3A(b)(1) because it does not
                    resolve all of the claims appellant asserted against all respondents in the
                    district court. See Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417
                    (2000) ("[A] final judgment is one that disposes of all the issues presented
                    in the case, and leaves nothing for the future consideration of the court,
                    except for post-judgment issues such as attorney's fees and costs."). It does
                    not appear from the district court docket sheet that the district court has

SUPREME COURT
        OF
     NEVADA


0), 1947A    eMt.
                         entered a final judgment in this matter. And no other statute or court rule
                         authorizes an appeal from the order of dismissal.        See Brown v. MHC

                         Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court
                         c`may only consider appeals authorized by statute or court rule"). Neither
                         does any statute or court rule authorize an appeal from an "Order Denying
                         Plaintiffs Amended Default and Request for Default Judgment Hearing."
                         Accordingly, this court lacks jurisdiction and
                                      ORDERS this appeal DISMISSED.'


                                                             4.




                                                                           , J.
                                                 Cadish


                                                   , J.                                      , Sr. J.




                         cc:   Hon. James Todd Russell, District Judge
                               Donald Alt
                               Gunderson Law Firm
                               Cynthia Gagliano
                               Don Roger Norman
                               Storey County Clerk




                               1TheHonorable Mark Gibbons, Senior Justice, participated in this
                         matter under a general order of assignment

SUPREME COURT
         OF
      NEVADA
                                                                  2
101 19.47A    41411'&D